Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ amendment filed January 25, 2021 is acknowledged.  Claims 4-7 and 15-16 are amended.  Now, Claims 1-16 are pending.

2.	Claim objection(s) in the previous Office Action (Paper No. 20201024) is/are removed.

3.	Claim rejection(s) (except for Claim 6) under 35 USC 112 in the previous Office Action (Paper No. 20201024) is/are removed.

4.	The text of those sections of Title 35, U.S. code not included in this action can be found in prior Office Action(s).

Claim Rejections - 35 USC § 112
5.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 6, when “n” is not 1, it is not clear as to what aminoalkoxysilane compound would look like because of the following reason: There is no linkage between the monovalent moieties associated with “a” and those associated with “n”, noting that these monovalent moieties are merely substituents on a linkage (i.e., a backbone or a core). Yet, such backbone or core is missing. Applicant is advised to demonstrate by examples the chemical structure(s) of Formula 5, where X is expressly assigned to C, Si and N, and n is not 1. 
	In Claim 6 (2nd line from bottom), “each of b, c and d is an integer of 0 to 3” causes confusion because “c” and “d” cannot be 0 at the same time. Otherwise, the compound of Formula 5 cannot be an aminoalkoxysilane compound. It is noted that in the previous Office action, there was a typographical error in that ‘because “b” and “c” cannot be 0 at the same time’ should be ‘because “c” and “d” cannot be 0 at the same time’, since one of ordinary skill in the art would appreciate that the subscripts in the alkoxy groups in Formula 5 are “c” and “d”. Examiner regrets for causing any confusion.

	Allowable Subject Matter
6.	Claims 1-5 and 7-16 are allowed.
	Cho (US 2016 0122480) discloses a copolymer derived from an aromatic vinyl monomer and a conjugated diene monomer, which is subsequently modified with an aminoalkoxysilane of Formula 1. ([0029]-[0040]) However, Cho does not teach or fairly suggest the presently claimed functional monomers.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
March 13, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765